Citation Nr: 0214340	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from April 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 RO rating decision which denied a 
rating in excess of 50 percent for the veteran's service-
connected schizophrenia.  In October 2000 this matter came 
before the Board and was remanded to the RO for further 
evidentiary development.


FINDINGS OF FACT

The veteran's service-connected schizophrenia is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood, due to various symptoms.


CONCLUSION OF LAW

The veteran's schizophrenia is 70 percent disabling.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1969 to November 
1971.  Since his discharge from service he has been service-
connected for schizophrenia, and the current 50 percent 
rating for this disorder has been in effect for a number of 
years.  Records show that since the 1970s he has been married 
and has operated his own sign painting business.  His current 
claim for an increased rating for schizophrenia was filed in 
August 1998.

On VA examination in September 1998 the veteran reported he 
had been hospitalized not long ago because he had some stress 
and suffered a breakdown.  He continued with outpatient 
treatment and medication for his mental problem.  He reported 
he had experienced auditory hallucinations and visual 
hallucinations dealing with death.  He believed people talked 
about him and laughed at him when he was sick.  At times he 
believed people could see his thoughts and that the 
television was talking about him.  He had been married 24 
years, and reported that his wife and children monitor his 
condition and know when he needs to go to the hospital.  He 
worked at a sign shop which his son operated and swam when he 
could.  He did no visiting and watched a lot of television.  
On mental status examination he conversed readily, was fully 
cooperative, and his speech rate and rhythm were within 
normal limits.  His mood was generally neutral and affect was 
somewhat constricted.  His thought processes and associations 
were logical and tight and no loosening of associations or 
confusion was noted.  No gross impairment to memory was 
observed and he was oriented in all spheres.  His insight and 
judgment were adequate and he denied suicidal and homicidal 
ideation.  The diagnosis was schizophrenia, paranoid type, 
chronic, and he was assigned a Global Assessment of 
Functioning (GAF) score of 45.

VA treatment records dated from February 1997 to June 1999 
show that the veteran was seen periodically for follow-up in 
the mental hygiene clinic.  He generally reported that he was 
doing better and sleeping fine, and was working at his sign 
painting business with one of his sons.  He initially 
reported problems with his teenage daughter, but later 
reported he no longer argued with her.  He was found to be 
psychiatrically stable and was assigned GAF scores ranging 
from 45 to 50.  

In October-November 1999 he was hospitalized for psychiatric 
treatment for 9 days after expressing suicidal thoughts.  On 
admission he was unkempt and his attitude was cooperative.  
His psychomotor status was decreased, and his thought 
processes were goal directed in that he wanted to die.  His 
thought content was positive for suicidal ideation, negative 
for homicidal ideation or auditory or visual hallucinations.  
There was no loosening of association, and there was some 
paranoid delusions.  His affect was blunted, and his insight 
and judgment were poor.  He was oriented times four and his 
recall was 3/3.  During the hospital course, the veteran 
slept much of the time following admission, and continued to 
improve and was removed from suicide status two days later.  
He related all his problems to an alcohol binge the night 
before his admission.  The veteran indicated he wanted to 
leave the hospital to return home and tend to his business.  
On discharge he denied suicidal or homicidal ideation, and 
agreed to contact for help if those feelings recurred.  His 
prognosis was felt to be poor, based on his stated desire to 
continue drinking alcohol.  The hospital discharge summary 
noted diagnoses of mood disorder, with suicidal ideation; 
alcohol abuse versus alcohol dependence; and history of 
schizophrenia.  On the discharge summary a GAF score of 25 
was noted.  

Additional VA outpatient records showed that in November 1999 
the veteran reported he was doing better except for his 
sleep.  He reported he was getting along better with his 
kids.  He was psychiatrically okay, and a GAF score of 50 was 
assigned.

On VA examination in February 2001 it was noted the veteran 
continued to take medication for his psychiatric disorder.  
He reported having problems sleeping and feeling that he has 
out of body experiences.  He thought he had auditory 
hallucinations, but did not think he did anymore.  He 
reported visual hallucinations involving death, screaming, 
and killing.  He believed that when he was around a crowd of 
people, they paid special attention to him, and because of 
his he could not take crowds.  He thought he was disliked a 
lot, and did not know if people were going to hurt him.  
Sometimes he believed people could read his mind, and in the 
past he believed he received special messages from God.  He 
had been married approximately 30 years and got along fine 
with his wife, but not all the time.  He operated a sign 
shop, but claimed it was going down the tubes because he has 
a lot of competitors who use computers and vinyl instead of 
actually handpainting the sign.  Sometimes he was not able to 
work because he had trouble sleeping the night before.  When 
not at work, he enjoyed working on his house and yard, and he 
visited with his stepbrother and another sign painter.  On 
mental status examination it was noted that the veteran made 
little eye contact, but was fully cooperative.  Some anxiety 
was noted, and his speech was within normal limits with 
regard to rate and rhythm.  The predominant mood was anxiety 
and affect was appropriate to content.  His thought processes 
were logical and tight and there was no loosening of 
associations or confusion.  His memory was intact and he was 
oriented in all spheres.  He reported primarily having visual 
hallucinations, although the VA examiner thought there were 
some auditory hallucinations present as well.  A considerable 
amount of delusional material was noted.  His insight was 
somewhat limited and his judgment was adequate.  He reported 
some suicidal ideation, but denied any intent and denied 
homicidal ideation.  The diagnosis was schizophrenia, 
undifferentiated type, chronic, and a GAF score of 45 was 
assigned.  The VA examiner noted that there was no question 
about the diagnosis of schizophrenia, and indicated that the 
veteran's schizophrenia impaired his ability to interact with 
others, as well as to maintain gainful employment.  The VA 
examiner thought the veteran could work sometimes, but the 
picture the veteran presented of sleep impairment as well as 
frank hallucinations, went against he ability to sustain 
gainful employment.  It was noted that the GAF assigned 
represented serious impairment.

On a VA treatment record dated in March 2001, it was noted 
that the veteran had no blues, crying spells, visual or 
auditory hallucinations, or paranoia.  The assessment 
included depression.  In May 2001, on a mental hygiene clinic 
diagnostic assessment, the veteran reported that he was okay, 
felt mellow, and was a 5/10 on a depression scale.  He 
reported being pretty stable and had not had any trouble with 
his medications.  He continued to have some trouble sleeping.  
His energy was good but he lacked motivation to work, and 
felt he was no longer interested in his job as a sign 
painter.  He was able to concentrate well and had not noticed 
any changes to memory.  He had not had any suicide thoughts 
since 1999.  He believed he worried too much, and his worries 
concerned finances and paying bills, and he believed his 
worries disrupted his daily life and interfere with his sleep 
and appetite.  He denied ever experiencing a sudden onset of 
intense anxiety or fear.  He disliked social situations and 
became nervous in crowds, and believed it was most likely due 
to a fear of humiliating himself.  He was still bothered by 
thoughts and nightmares of Vietnam, and felt that this 
disrupted his family life.  He denied symptoms of OCD or 
mania, and did not have any current psychiatric symptoms and 
had not had any since 1999.  He denied hallucinations since 
1971.  He reported that occasionally a friend comes by to 
drink a beer and he went out to eat with his wife.  On 
examination the veteran maintained good eye contact, was 
alert and cooperative, and had no unusual mannerisms.  His 
affect was congruent and appropriate to content, and he did 
not appear anxious.  His speech was fluent and coherent and 
not excessive.  His thought processes were goal oriented, 
linear and logical, and he had no current suicidal or 
homicidal ideations and no obvious delusions.  It was the 
opinion of the treatment team that the veteran's symptoms 
resembled paranoid schizophrenia, in remission, and major 
depressive disorder, mild, recurrent.  A GAF score of 45 was 
assigned.  

VA treatment records show that in June 2001 the veteran 
reported he did not always sleep well, and the diagnosis was 
depression, stable.  In August 2001 he reported he ran a sign 
painting business and was able to keep up with the work.  On 
examination he had fair eye contact, normal speech rate, 
volume and tone, an "okay" mood, and his affect was 
constricted and relatively congruent with his mood.  He 
denied hallucinations, delusions, and suicidal and homicidal 
ideations.  His judgment and insight were good based on 
recent behavior.  Although he had attempted suicide in the 
past and suffered from a depressive and psychotic disorder, 
it was felt that the veteran could be safely managed as an 
outpatient.  The impression was that the veteran had paranoid 
schizophrenia and comorbid major depressive disorder, in 
remission.  It was noted that his psychotic disorder was well 
controlled on medication, with good preservation of 
occupational functioning.  His depression continued to 
improve and a GAF score of 51 was assigned.  

Analysis

The file shows that through the rating decision, the 
statement of the case, and supplemental statements of the 
case the veteran has been notified of the evidence necessary 
to substantiate his claim for a rating higher than 50 percent 
for schizophrenia.  He has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under the rating criteria applicable to schizophrenia, a 50 
percent rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9203.

The veteran contends that his schizophrenia is more than 50 
percent disabling.  The file shows that in recent years his 
condition has been mostly treated with outpatient therapy and 
medication, although in late 1999 he was hospitalized for 
over a week when he decompensated.  GAF scores have ranged 
from 25 (when hospitalized) to the low 50s, although 
generally they have been about 45, including at the 1998 and 
2001 VA compensation examinations.  According to DSM-IV, a 
GAF score of 45 represents serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Examiners have in fact opined there is serious impairment 
from the veteran's schizophrenia.  A GAF score or an 
examiner's description of the level of impairment at the 
moment of examination is not determinative of the percentage 
disability rating, yet is a factor to consider.  See 
38 C.F.R. § 4.126.  

The recent examination reports and treatment records describe 
episodic suicidal ideation, hallucinations, delusions, and 
other psychotic symptoms associated with the veteran's 
schizophrenia.  At other times the illness is under good 
control.  The veteran has operated a sign business for many 
years, has been married for many years, and maintains some 
social contacts with family members and others.  Yet the 
medical records also suggest deficiencies in work, family 
relations, judgment, thinking, and mood, stemming from his 
psychiatric symptoms.

Viewing the evidence in its entirety, there is a basis for 
finding that the veteran's schizophrenia is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms; such supports a higher rating 
of 70 percent.  It appears that the schizophrenia disability 
picture more nearly approximates the criteria for the next 
higher rating of 70 percent, than the current rating of 50 
percent, and thus the higher 70 percent rating is warranted.  
38 C.F.R. § 4.7.  The benefit-of-the-doubt rule has been 
considered in granting such benefit.  38 U.S.C.A. § 5107(b). 

It is clear, however, that most of the typical symptoms 
listed for a 100 percent rating for schizophrenia are not 
present in the veteran's case.  Moreover, he remains 
gainfully employed and has some meaningful social contacts.  
He does not have total occupational and social impairment as 
required for a 100 percent rating for schizophrenia.  Thus a 
rating greater than 70 percent for schizophrenia is not in 
order.


ORDER

A higher rating of 70 percent for schizophrenia is granted.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

